Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.1 Page 1 of 14


   NICHOLAS & TOMASEVIC, LLP
 1 Craig M. Nicholas (SBN 178444)
   Alex Tomasevic (SBN 245598)
 2 225 Broadway, 19th Floor
   San Diego, California 92101
 3 Tel: (619) 325-0492
   Fax: (619) 325-0496
 4 Email: craig@nicholaslaw.org
   Email: alex@nicholaslaw.org
 5
   HIRALDO P.A.
 6 Manuel S. Hiraldo, Esq.
   (pro hac vice to be filed)
 7 401 E. Las Olas Boulevard, Suite 1400
   Ft. Lauderdale, Florida 3330
 8 Tel: (954) 400-4713
   Email: mhiraldo@hiraldolaw.com
 9
   KIRKLAND LAW LLC
10 Jonathan M. Kirkland, Esq.
   (pro hac vice to be filed)
11 One Galleria Blvd Suite 1900,
   Metairie, Louisiana 70001
12 Tel: (504) 370-9077
   Email: jmk@kirkland.lw.com
13

14                       UNITED STATES DISTRICT COURT
15                     SOUTHERN DISTRICT OF CALIFORNIA
16 NAZRIN MASSARO, on behalf of                  CASE NO.: '20CV0510 AJB MSB
   herself and all others similarly
17 situated,
                                                 CLASS ACTION
18                  Plaintiff,
                                                 COMPLAINT FOR
19   vs.                                         COMPENSATORY, STATUTORY
                                                 AND OTHER DAMAGES, AND
20                                               INJUNCTIVE RELIEF
     BEYOND MEAT, INC., and
21   PEOPLE FOR THE ETHICAL
     TREATMENT OF ANIMALS, INC.,
22
                    Defendants.
23

24         Plaintiff Nazrin Massaro brings this action on behalf of herself and all others
25   similarly situated against Defendants Beyond Meat, Inc., (“Beyond Meat”), and
26   People for the Ethical Treatment of Animals, Inc., (“PETA”). Plaintiff alleges, on
27   information and belief, except for information based on personal knowledge, as
28   follows:
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.2 Page 2 of 14



 1                                    INTRODUCTION
 2          1.    This is a putative class action under the Telephone Consumer Protection
 3   Act, 47 U.S.C. § 227 et seq., (“TCPA”), arising from Defendants’ violations of the
 4   TCPA
 5          2.    Defendant Beyond Meat is a publicly traded company that develops and
 6   sells alternative animal food products made from protein isolate, rice and bean
 7   proteins, and various plant extracts.
 8          3.    Defendant PETA is a non-profit animal rights organization.
 9          4.    To promote Defendant Beyond Meat’s products, Defendants engage in
10   unsolicited text message advertising with no regard for consumers’ privacy rights.
11          5.    Upon information and belief, Defendants caused thousands of text
12   messages to be placed to the cellular telephones of Plaintiff and Class Members,
13   causing them injuries.
14          6.    Through this action, Plaintiff seeks injunctive relief to halt Defendants’
15   unlawful conduct. Plaintiff also seeks statutory damages on behalf of herself and the
16   Class Members, as defined below, and any other available legal or equitable remedies
17   resulting from the illegal actions of Defendants.
18                                           PARTIES
19          7.    Plaintiff is, and at all times relevant hereto was, an individual and a
20   “person” as defined by 47 U.S.C. § 153(39), a citizen and resident of San Diego
21   County, California, and the subscriber and/or sole user of the cellular telephone
22   number (858) ***-9991 (the “9991 Number”).
23          8.    Defendant Beyond Meat is a corporation organized and existing under
24   the laws of the State of Delaware with its principal place of business at 119 Standard
25   Street, El Segundo, CA 90245.
26          9.    Defendant PETA is a non-profit corporation organized and existing
27   under the laws of the State of Virginia with its principal place of business at 501 Front
28   Street, Norfolk, VA 23510.
                                             2
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.3 Page 3 of 14



 1                              JURISDICTION AND VENUE
 2         10.    This Court has original jurisdiction over this case pursuant to 28 U.S.C.
 3   § 1331 because it arises under the laws of the United States.
 4         11.    This Court has subject matter jurisdiction over this action pursuant to 47
 5   U.S.C. § 227(b)(3).
 6         12.    Defendant Beyond Meat is subject to general personal jurisdiction in
 7   California because Defendant’s principal place of business is in California.
 8         13.    Defendants are subject to specific personal jurisdiction in California
 9   because this suit arises out of and relates to Defendants significant contacts with this
10   State. Defendants initiated and directed, or caused to be initiated and directed,
11   telemarketing and/or advertisement text messages into California in violation of the
12   TCPA.
13         14.    Specifically, Defendants initiated and directed, or caused to be initiated
14   and directed, the transmission of unsolicited advertisement or telemarketing text
15   messages to the 9991 Number to sell products in California. The 9991 Number has
16   an area code that specifically coincides with locations in California, and Plaintiff
17   received such messages on the 9991 Number while residing in and physically present
18   in California.
19         15.    Plaintiff’s claims for violation of the TCPA against Defendants, and the
20   resulting injuries caused to Plaintiff by Defendants’ advertisement and telemarketing
21   messages, which includes the invasion of Plaintiff’s privacy, arose in substantial part
22   from Defendants’ direction of those messages into California.
23         16.    Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(1)
24   because a substantial part of Defendants’ actions and omissions which gave rise to
25   the claims asserted in this action occurred, in part, in this District.
26                                         THE TCPA
27         17.    The TCPA prohibits: (1) any person from calling a cellular telephone
28   number; (2) using an automatic telephone dialing system or an artificial or
                                              3
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.4 Page 4 of 14



 1   prerecorded voice; (3) without the recipient’s prior express consent. 47 U.S.C. §
 2   227(b)(1)(A).
 3         18.    The TCPA further prohibits: (1) any person from initiating a call to any
 4   residential telephone line; (2) using an artificial or prerecorded voice; (3) without the
 5   recipient’s prior express consent. 47 U.S.C. § 227(b)(1)(B).
 6         19.    The TCPA defines an “automatic telephone dialing system” (“ATDS”)
 7   as “equipment that has the capacity - (A) to store or produce telephone numbers to
 8   be called, using a random or sequential number generator; and (B) to dial such
 9   numbers.” 47 U.S.C. § 227(a)(1).
10         20.    The TCPA exists to prevent communications like the ones described
11   within this Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744
12   (2012).
13         21.    In an action under the TCPA, a plaintiff must show only that the
14   defendant “called a number assigned to a cellular telephone service using an
15   automatic dialing system or prerecorded voice.” Breslow v. Wells Fargo Bank, N.A.,
16   857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755 F.3d 1265 (11th Cir. 2014).
17         22.    The Federal Communications Commission (“FCC”) is empowered to
18   issue rules and regulations implementing the TCPA.           According to the FCC’s
19   findings, calls in violation of the TCPA are prohibited because, as Congress found,
20   automated or prerecorded telephone calls are a greater nuisance and invasion of
21   privacy than live solicitation calls, and such calls can be costly and inconvenient. The
22   FCC also recognized that wireless customers are charged for incoming calls whether
23   they pay in advance or after the minutes are used.
24         23.    In 2012, the FCC issued an order further restricting automated
25   telemarketing calls, requiring “prior express written consent” for such calls. See In
26   the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,
27   27 F.C.C.R. 1830, 1838 ¶ 20 (Feb. 15, 2012) (emphasis supplied).
28
                                             4
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.5 Page 5 of 14



 1         24.    To obtain express written consent for telemarketing calls, a defendant
 2   must establish that it secured the plaintiff’s signature in a form that gives the plaintiff
 3   a “‘clear and conspicuous disclosure’ of the consequences of providing the requested
 4   consent….and [the plaintiff] having received this information, agrees unambiguously
 5   to receive such calls at a telephone number the [plaintiff] designates.” In re Rules &
 6   Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27 F.C.C.R. 1830,
 7   1837 ¶ 18, 1838 ¶ 20, 1844 ¶ 33, 1857 ¶ 66, 1858 ¶ 71 (F.C.C. Feb. 15, 2012).
 8         25.    The TCPA regulations promulgated by the FCC define “telemarketing”
 9   as “the initiation of a telephone call or message for the purpose of encouraging the
10   purchase or rental of, or investment in, property, goods, or services.” 47 C.F.R. §
11   64.1200(f)(12). In determining whether a communication constitutes telemarketing,
12   a court must evaluate the ultimate purpose of the communication. See Golan v.
13   Veritas Entm't, LLC, 788 F.3d 814, 820 (8th Cir. 2015).
14         26.    “Neither the TCPA nor its implementing regulations ‘require an explicit
15   mention of a good, product, or service’ where the implication of an improper purpose
16   is ‘clear from the context.’” Id. (citing Chesbro v. Best Buy Stores, L.P., 705 F.3d
17   913, 918 (9th Cir. 2012)).
18         27.    “‘Telemarketing’ occurs when the context of a call indicates that it was
19   initiated and transmitted to a person for the purpose of promoting property, goods, or
20   services.” Golan, 788 F.3d at 820 (citing 47 C.F.R. § 64.1200(a)(2)(iii) & 47 C.F.R.
21   § 64.1200(f)(12));     In re Rules and Regulations Implementing the Telephone
22   Consumer Protection Act of 1991, 18 F.C.C. Rcd at 14098 ¶ 141, 2003 WL
23   21517853, at *49).
24         28.    The FCC has explained that calls motivated in part by the intent to sell
25   property, goods, or services are considered telemarketing under the TCPA. See In re
26   Rules and Regulations Implementing the Telephone Consumer Protection Act of
27   1991, 18 FCC Rcd. 14014, ¶¶ 139-142 (2003). This is true whether call recipients
28
                                              5
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.6 Page 6 of 14



 1   are encouraged to purchase, rent, or invest in property, goods, or services during the
 2   call or in the future. Id.
 3         29.    In other words, offers “that are part of an overall marketing campaign to
 4   sell property, goods, or services constitute” telemarketing under the TCPA. See In
 5   re Rules and Regulations Implementing the Telephone Consumer Protection Act of
 6   1991, 18 FCC Rcd. 14014, ¶ 136 (2003).
 7         30.    If a call is not deemed telemarketing, a defendant must nevertheless
 8   demonstrate that it obtained the plaintiff’s prior express consent. See In the Matter
 9   of Rules and Regulaions Implementing the Tel. Consumer Prot. Act of 1991, 30 FCC
10   Rcd. 7961, 7991-92 (2015) (requiring express consent “for non-telemarketing and
11   non-advertising calls”).
12         31.    Further, the FCC has issued rulings and clarified that consumers are
13   entitled to the same consent-based protections for text messages as they are for calls
14   to wireless numbers. See Satterfield v. Simon & Schuster, Inc., 569 F.3d 946, 952
15   (9th Cir. 2009) (“The FCC has determined that a text message falls within the
16   meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).
17                                         FACTS
18         32.    On or about January 17, 2020, Defendant PETA sent the following
19   marketing text messages to Plaintiff’s cellular telephone number ending in 9991
20   (“9991 Number”):
21

22

23

24

25

26
27

28
                                             6
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.7 Page 7 of 14



 1           33.     Upon information and belief, the subject text messages were sent by
 2   PETA at the direction and/or under the control of Defendant Beyond Meat.
 3           34.     The subject text messages were sent for the benefit of Defendant Beyond
 4   Meat.
 5           35.     Upon information and belief, prior to transmitting the subject text
 6   messages, Defendant PETA consulted with Defendant Beyond Meat as to the content
 7   of the messages, and always received final approval to transmit the text messages
 8   from Defendant Beyond Meat.
 9           36.     Upon information and belief, while Defendant PETA was responsible
10   for ultimately transmitting the text messages, Defendant Beyond Meat always
11   retained the right to change or add something to the content of the messages.
12           37.     Upon information and belief, at all times relevant, Defendant Beyond
13   Meat had the right to control Defendant PETA’s telemarketing activities, which right
14   it exercised.
15           38.     Upon information and belief, at all times relevant, Defendant Beyond
16   Meat authorized Defendant PETA to promote its products in the subject unsolicited
17   text messages.
18           39.     Upon information and belief, Defendant Beyond Meat was, at all times
19   relevant, aware of Defendant PETA marketing activities and violations of the TCPA.
20           40.     Upon information and belief, Defendant PETA’s acts complained of
21   herein were known, consented to, and/or ratified by Defendant Beyond Meat. Further,
22   Defendant Beyond Meat knowingly received and retained monetary benefit from
23   Defendant PETA’s unlawful telemarketing practices alleged herein.
24           41.     Plaintiff is the subscriber and/or sole used of the 9991 number.
25           42.     The text messages received by Plaintiff originated from a telephone
26   number which is owned and/or operated by or on behalf of Defendants.
27           43.     The purpose of Defendants’ text messages was to market Defendant
28   Beyond Meats’s goods, as is plainly evident from the content of the messages.
                                               7
                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.8 Page 8 of 14



 1         44.    Upon information and belief, Defendants caused similar calls to be
 2   placed to individuals residing within this judicial district and nationally.
 3         45.    At no point in time did Plaintiff provide Defendants with express written
 4   consent to be contacted by Defendants with automated text messages.
 5         46.    While Defendant PETA, as a non-profit organization, would typically
 6   not be subject to the FCC’s express written consent rule, it is in this case because it
 7   was acting as a conduit for Defendant Beyond Meat, a for profit corporation, and
 8   because it was engaged in marketing.
 9         47.    The generic nature of Defendants’ text messages demonstrates that
10   Defendants utilized an ATDS in transmitting the messages.
11         48.    The number used by or on behalf of Defendants (738-22) to transmit the
12   above text messages to Plaintiff is known as a “short-code.” Short-codes are short
13   digit sequences, significantly shorter than telephone numbers, that are used to address
14   messages in the Multimedia Messaging System and short message service systems of
15   mobile network operators.
16         49.    Short codes cannot be used to transmit text messages from a traditional
17   telephone. Only computer systems can transmit text messages using a short-code.
18         50.    To send the text message, Defendants used a messaging platform (the
19   “Platform”) that permitted Defendants to transmit thousands of automated text
20   messages without any human involvement.
21         51.    Upon information and belief, the Platform has the capacity to store
22   telephone numbers.
23         52.    Upon information and belief, the Platform has the capacity to generate
24   sequential numbers.
25         53.    Upon information and belief, the Platform has the capacity to dial
26   numbers in sequential order.
27         54.    Upon information and belief, the Platform has the capacity to dial
28   numbers from a list of numbers.
                                             8
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.9 Page 9 of 14



 1         55.    Upon information and belief, the Platform has the capacity to dial
 2   numbers without human intervention.
 3         56.    Upon information and belief, the Platform has the capacity to schedule
 4   the time and date for future transmission of text messages, which occurs without any
 5   human involvement.
 6         57.    Upon information and belief, transmit the messages at issue, the
 7   Platform automatically executed the following steps:
 8                           i. The Platform retrieved each telephone number from a list
 9                              of numbers in the sequential order the numbers were listed;
10                          ii. The Platform then generated each number in the sequential
11                              order listed and combined each number with the content of
12                              Defendant’s message to create “packets” consisting of one
13                              telephone number and the message content;
14                         iii. Each packet was then transmitted in the sequential order
15                              listed to an SMS aggregator, which acts an intermediary
16                              between the Platform, mobile carriers (e.g. AT&T), and
17                              consumers.
18                         iv. Upon receipt of each packet, the SMS aggregator
19                              transmitted each packet – automatically and with no human
20                              intervention – to the respective mobile carrier for the
21                              telephone number, again in the sequential order listed by
22                              Defendant. Each mobile carrier then sent the message to
23                              its customer’s mobile telephone.
24         58.    The above execution these instructions occurred seamlessly, with no
25   human intervention, and almost instantaneously. Indeed, upon information and
26   belief, the Platform is capable of transmitting thousands of text messages following
27   the above steps in minutes, if not less.
28
                                             9
                                  CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.10 Page 10 of 14



  1         59.    The following graphic summarizes the above steps and demonstrates
  2   that the dialing of the text messages at issue was done by the Platform automatically
  3   and without any human intervention:
  4

  5

  6

  7

  8

  9
 10         60.    Defendants’ unsolicited text messages caused Plaintiff actual harm,
 11   including invasion of her privacy, aggravation, annoyance, intrusion on seclusion,
 12   trespass, and conversion. Defendants’ text messages also inconvenienced Plaintiff
 13   and caused disruption to her daily life.
 14                                 CLASS ALLEGATIONS
 15         PROPOSED CLASS
 16         61.    Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23,
 17   on behalf of herself and all others similarly situated.
 18         62.    Plaintiff brings this case on behalf of the below defined Class:
 19                All persons within the United States who, within the
 20                four years prior to the filing of this Complaint, were
                   sent a text message using the same type of equipment
 21
                   used to text message Plaintiff, promoting Defendant
 22                Beyond Meat’s goods, from Defendants or anyone on
                   Defendants’ behalf, to said person’s cellular telephone
 23
                   number.
 24         63.     Defendants and their employees or agents are excluded from the Class.
 25   Plaintiff does not know the number of members in the Class but believes the Class
 26   members number in the several thousands, if not more.
 27

 28
                                              10
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.11 Page 11 of 14



  1         NUMEROSITY
  2         64.    Upon information and belief, Defendants have placed calls to telephone
  3   numbers belonging to thousands of consumers throughout the United States without
  4   their prior express consent. The members of the Class, therefore, are believed to be
  5   so numerous that joinder of all members is impracticable.
  6         65.    The exact number and identities of the Class members are unknown at
  7   this time and can be ascertained only through discovery. Identification of the Class
  8   members is a matter capable of ministerial determination from Defendants’ call
  9   records.
 10         COMMON QUESTIONS OF LAW AND FACT
 11         66.    There are numerous questions of law and fact common to the Class
 12   which predominate over any questions affecting only individual members of the
 13   Class. Among the questions of law and fact common to the Class are:
 14                   (1) Whether Defendants made non-emergency calls to Plaintiff and
 15                       the class members’ cellular telephones using an ATDS;
 16                   (2) Whether Defendants can meet their burden of showing that they
 17                       obtained prior express written consent to make such calls;
 18                   (3) Whether Defendants’ conduct was knowing and willful;
 19                   (4) Whether Defendants are liable for damages, and the amount of
 20                       such damages; and
 21                   (5) Whether Defendants should be enjoined from such conduct in the
 22                       future.
 23         67.    The common questions in this case are capable of having common
 24   answers. If Plaintiff’s claims that Defendants routinely transmit text messages to
 25   telephone numbers assigned to cellular telephone services are accurate, Plaintiff and
 26   the Class members will have identical claims capable of being efficiently adjudicated
 27   and administered in this case.
 28
                                               11
                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.12 Page 12 of 14



  1         TYPICALITY
  2         68.    Plaintiff’s claims are typical of the claims of the Class members, as
  3   they are all based on the same factual and legal theories.
  4         PROTECTING THE INTERESTS OF THE CLASS MEMBERS
  5         69.    Plaintiff is a representative who will fully and adequately assert and
  6   protect the interests of the Class and has retained competent counsel. Accordingly,
  7   Plaintiff is an adequate representative and will fairly and adequately protect the
  8   interests of the Class.
  9         SUPERIORITY
 10         70.    A class action is superior to all other available methods for the fair and
 11   efficient adjudication of this lawsuit, because individual litigation of the claims of all
 12   members of the Class is economically unfeasible and procedurally impracticable.
 13   While the aggregate damages sustained by the Class are in the millions of dollars, the
 14   individual damages incurred by each member of the Class resulting from Defendant’s
 15   wrongful conduct are too small to warrant the expense of individual lawsuits. The
 16   likelihood of individual Class members prosecuting their own separate claims is
 17   remote, and, even if every member of the Class could afford individual litigation, the
 18   court system would be unduly burdened by individual litigation of such cases.
 19         71.    The prosecution of separate actions by members of the Class would
 20   create a risk of establishing inconsistent rulings and/or incompatible standards of
 21   conduct for Defendant. For example, one court might enjoin Defendant from
 22   performing the challenged acts, whereas another may not. Additionally, individual
 23   actions may be dispositive of the interests of the Class, although certain class
 24 members are not parties to such actions.
 25                                   COUNT NO. 1
                        Violation of the TCPA, 47 U.S.C. § 227
 26                       (On behalf of Plaintiff and the Class)
 27         72.    Plaintiff repeats and realleges the allegations in paragraphs 1 through 71
 28   of this Complaint and incorporates them by reference herein.
                                              12
                                   CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.13 Page 13 of 14



  1         73.    It is a violation of the TCPA to make “any call (other than a call made
  2   for emergency purposes or made with the prior express consent of the called party)
  3   using any automatic telephone dialing system … to any telephone number assigned
  4   to a … cellular telephone service ….” 47 U.S.C. § 227(b)(1)(A)(iii).
  5         74.    The TCPA defines an “automatic telephone dialing system” (hereinafter
  6   “ATDS”) as “equipment which has the capacity – (A) to store or produce telephone
  7   numbers to be called, using a random or sequential number generator; and (B) to dial
  8   such numbers.” Id. at § 227(a)(1).
  9         75.    Defendants – or third parties directed by Defendants – used equipment
 10   having the capacity to store telephone numbers, using a random or sequential
 11   generator, and to dial such numbers and/or to dial numbers from a list automatically,
 12   without human intervention, to make non-emergency telephone calls to the cellular
 13   telephones of Plaintiff and the other members of the Class.
 14         76.    These calls were made without regard to whether Defendants had first
 15   obtained express written consent from the called party to make such calls. In fact,
 16   Defendants did not have prior express written consent to call the cell phones of
 17   Plaintiff and the other members of the putative Class when its calls were made.
 18         77.    Defendants violated § 227(b)(1)(A)(iii) of the TCPA by using an
 19   automatic telephone dialing system to make non-emergency telephone calls to the
 20   cell phones of Plaintiff and the other members of the putative Class without their
 21   prior express consent.
 22         78.    As a result of Defendants’ conduct and pursuant to § 227(b)(3) of the
 23   TCPA, Plaintiff and the other members of the putative Class were harmed and are
 24   each entitled to a minimum of $500.00 in damages for each violation. Plaintiff and
 25   the class are also entitled to an injunction against future calls.
 26                                  PRAYER FOR RELIEF
 27         WHEREFORE, Plaintiff Nazrin Massaro, on behalf of herself and the Class,
 28   prays for the following relief:
                                               13
                                    CLASS ACTION COMPLAINT
Case 3:20-cv-00510-AJB-MSB Document 1 Filed 03/18/20 PageID.14 Page 14 of 14



  1         1.    An order certifying the Class as defined above;
  2         2.    An award of actual and statutory damages, where appropriate;
  3         3.    Punitive or treble damages according to statute or where otherwise
  4               appropriate;
  5         4.    An injunction requiring Defendants to cease all wireless spam
  6               activities;
  7         5.    An award of reasonable attorneys’ fees and costs; and
  8         6.    Such further and other relief the Court deems reasonable and just.
  9                                     JURY DEMAND
 10         Plaintiff hereby requests trial by jury of all claims that can be so tried.
 11   Respectfully submitted:
 12   DATED: March 18, 2020                          NICHOLAS & TOMASEVIC, LLP
 13                                           By:     /s/ Craig M. Nicholas
                                                     Craig M. Nicholas (SBN 178444)
 14                                                  Alex Tomasevic (SBN    245598)
                                                     225 Broadway, 19th Floor
 15                                                  San Diego, California 92101
                                                     Telephone: (619) 325-0492
 16                                                  Facsimile: (619) 325-0496
                                                     Email: cnicholas@nicholaslaw.org
 17                                                  Email: atomasevic@nicholaslaw.org
 18                                                  HIRALDO P.A.
                                                     Manuel S. Hiraldo, Esq.
 19                                                  Florida Bar No. 030380
                                                     401 E. Las Olas Boulevard, Suite 1400
 20                                                  Ft. Lauderdale, Florida 33301
                                                     Tel: (954) 400-4713
 21                                                  Email: mhiraldo@hiraldolaw.com
 22
                                                     KIRKLAND LAW LLC
 23                                                  Jonathan M. Kirkland, Esq.
                                                     (pro hac vice to be filed)
 24
                                                     One Galleria Blvd Suite 1900,
 25                                                  Metairie, Louisiana 70001
                                                     Tel: (504) 370-9077
 26
                                                     Email: jmk@kirkland.lw.com
 27
                                                     Attorneys for Plaintiff
 28
                                              14
                                   CLASS ACTION COMPLAINT
